DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-15 and 17-20 is objected to because of the following informalities:  Each of these claims recite the limitation “a semiconductor package” in line 1.  The limitations are referring back the original recitation of the limitation found in claim 1, which claims 2-15 depend on, and claim 16, which claims 17-20 depend on.  Thus, these limitations should be amended to “the semiconductor package”.
Claim 4 is objected to because of the following informalities:  The claim recites the limitation “the volume” in line 2.  This is the first appearance of the limitation in the claims and should be amended to “a volume”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: The claim recites the limitation “the upper package terminal”.  This is the first appearance of the limitation in the claim, thus it should be amended to “a upper package terminal” or the upper package terminal is amended to be claimed in claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 recites the limitations “a lower package” in line 6 and 5 and “a upper package” in line 9 and 8 respectively.  These limitations are confusing since these two limitations are referring to a overall package device that is not recited in the body of the claim.  After a review of the specification, it appears that these two limitations are a part of a semiconductor package.  Thus, these two limitations should be amended to refer back to the semiconductor package used in the testing, for example: “a lower package of the semiconductor package” and “a upper package of the semiconductor package”.
Claims 2-15 are rejected for inheriting the deficiencies of claim 1.
Claims 17-20 are rejected for inheriting the deficiencies of claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen 2013/0293252 in view of Cho 2010/0231248.

Regarding independent claim 16, Chen teaches, in Figures 3A-3J, a test apparatus (4) for testing a semiconductor package (61) comprising: 
a lower socket (411) mounted to a tester board (41).
a pusher (42) to which an upper package (Fig. 4B; para [0025], testing chip 5) is coupled, the pusher having a pusher body which may be moved to approach the lower socket or to be moved away from the lower socket (Figs. 3F and 3G); and 
an upper socket (Figs. 3F and 3G; bottom of 43 which connects to the top of 61) coupled to the pusher body, and provided with an insulating pad and a plurality of electrically-conductive parts supported on the insulating pad (para [0025], plurality of testing probes 4333 which will have an insulating pad/structure between each testing probes to isolate electrical signals from each probe).
Chen fails to teach a lower socket mounted to a tester board providing a test signal, and provided with a plurality of socket pins connected to a lower terminal of a lower package to electrically connect the lower package and the tester board to each other.
Cho teaches, in Figures 2 and 3, a lower socket (320) mounted to a tester board (120) providing a test signal (para [0066]; test unit 100), and provided with a plurality of socket pins (330) connected to a lower terminal (14) of a lower package (test object 10) to electrically connect the lower package and the tester board to each other (Figs. 2 and 3).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Chen with the tester and interconnections between the test object and external device as described by Cho for the purpose of reducing the number of steps required to test the test object and improving testing time since the tester device does not need to move onto the test object.

Regarding claim 19, Chen and Cho teach the test apparatus for testing a semiconductor package of claim 16, Cho further teaches, in Figures 2 and 3, further comprising a guide housing (320 with 240) provided with a receiving groove (328) capable of receiving the lower package therein and disposed above the lower socket (Fig. 2), wherein the pusher comprises a catching jaw (244 and 220) provided on the pusher body so as to come into contact with the guide housing (Fig. 2), thereby limiting a moving distance of the pusher body approaching the lower socket (Fig. 3).

Regarding claim 20, Chen and Cho teach the test apparatus for testing a semiconductor package of claim 16, Cho further teaches, in Figures 2 and 3, further comprising a guide housing (320 with 240) provided with a receiving groove (328) capable of receiving the lower package therein and disposed above the lower socket (Fig. 2), wherein an alignment hole is provided in one of the pusher body and the guide housing (242 and 324), and an alignment pin (220 and 344) to be inserted into the alignment hole so as to align the pusher body approaching the lower socket is provided in the other one of the pusher body and the guide housing (Figs. 2 and 3).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Cho and further in view of Brown et al. 2005/0124181 (called Brown hereinafter).

Regarding claim 17, Chen and Cho teach the test apparatus for testing a semiconductor package of claim 16, but fail to teach wherein a surface of the upper package terminal is coated with an oxidation-inhibiting metal.
Brown teaches wherein a surface of the upper package terminal is coated with an oxidation-inhibiting metal (Fig. 1; para [0006]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Chen and Cho with using gold to coat metal contacts as described by Brown for the purpose of using a known metal to create a non-oxidizing surface on a metal contact to maintain conductivity over time.

Regarding claim 18, Chen, Cho and Brown teach the test apparatus for testing a semiconductor package of claim 17, Brown further teaches wherein the oxidation-inhibiting metal is gold, palladium, rhodium, cobalt, or a metal obtained by alloying two or more metals thereof (Fig. 1; para [0006], gold used).

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“an upper socket coupled to the pusher body, and provided with an insulating pad formed of a nonelastic insulating material and a plurality of electrically-conductive parts supported on the insulating pad, the electrically-conductive part being formed of an elastic insulating material containing a plurality of electrically-conductive particles such that one end thereof may be connected to an upper package terminal of the upper package and the other end thereof may be connected to an upper terminal of the lower package,” when used in combination with all other limitations of claim 1.
	Claims 2-15 are indicated as allowable subject matter for depending on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee discloses “Semiconductor package, test socket and related methods” (see 2011/0260309)
Song discloses “Apparatus for testing a signal speed of a semiconductor package and method of manufacturing a semiconductor package” (see 2019/0162776)
Ryu et al. discloses “Apparatus and method for testing a multi-stack integrated circuit package” (see 2007/0018300)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2858                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858